DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities. All paragraph citations are based on Patent Application Publication US 2021/0038900 A1:
Para [0006] and Para [0014] recite “the slot may at least one of extend laterally” in lines 4 and 3 respectively, which contain grammatical errors and are in need of revision. 
Para [0043] line 9 recites “set screw”, but should be corrected to recite “setscrew” as one word.
Para [0054] line 1 recites “FIGS. 4A and 41”, but should recite “FIGS. 4A and 4B”.
Para [0054] line 6 recites “FIGS. 1-46”, which appears to be a typographical error and is in need of revision.
Reference character “48” has been used to designate both spring contacts and an antenna in Para [0054] and Para [0055] of the specification. 
Reference character “816” has been used to designate both a second drive feature and an outer surface in Para [0066] and Para [0067] of the specification. 
Para [0073] line 6 recites “Internal”, but should recite “internal”.
Para [0073] line 15 recites “the socket 914”, but should recite “the socket 1014.
Para [0074] line 3 recites “Implementation”, but should recite “implementation”.
Para [0077] line 5 recites “header 1300”, but should recite “header 1100”.
Para [0077] line 8-9 recites “the tip 1349, but should recite “the tip 49”.
Para [0077] line 11 recites “the receptacle 1330”, but should recite “the receptacle 30”.
Appropriate correction is required.
Claim Objections
Claims 5 and 17 are objected to because of the following informalities:
Claim 5 recites “wherein the slot at least one of extends laterally beyond a lateral extent of the first feature”, which has grammatical errors. Examiner recommends removing “at least one of” to correct for the grammatical errors. 
Claim 17 recites “the second drive feature at least one of extends laterally beyond a lateral extent of the first drive feature”, which has grammatical errors. Examiner recommends removing “at least one of” to correct for the grammatical errors.
Appropriate correction is required.
Claim Interpretation
The term(s) “adapted to”, “for”, “configured to”, and “to allow” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the slot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a helical projection”; it is unclear what a helical projection means in the context of the claim. Is it a physical component of the second drive feature or is it a reference for the direction the drive feature is configured to be turned in?
Claim 12 inherits the same deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Publication 2013/0166000 A1) in view of Fruland et al. (US Publication 2008/0063490 A1) herein after Fruland.
Regarding claim 1, Lim teaches an implantable electronic device for use with an implantable medical lead, the implantable medical lead including a proximal lead end (Para [0006] “an implantable medical pulse generator for administering electrotherapy via an implantable medical lead having a lead connector end on a proximal end of the lead, the lead connector having a terminal”), the implantable electronic device comprising: 
a housing (fig. 2 cardiac pacemaker/defibrillator unit 20); 
a header connector assembly coupled to the housing and defining a setscrew bore (Para [0037] “the connector assembly or header 22 mounted along a top edge 26 of the unit” and  fig. 4 setscrew bores 50), the header connector assembly comprising a connector assembly adjacent the setscrew bore, the connector assembly adapted to receive the proximal lead end of the implantable medical lead (Para [0043] “when the proximal lead end portion 10 is received in one of the bores 41-43 as shown in FIG. 2, the tip terminal 12 is and 
a setscrew threadedly movable within the setscrew bore to selectively retain the proximal lead end within the connector assembly (fig. 4 depicts set screw bore 50 for inserting the set screw 56 (i.e. from fig. 6) to help secure the lead within the connector assembly), but does not explicitly teach the setscrew comprising a plurality of drive features.
However, in an apparatus for a fastener, Fruland discloses the setscrew comprising a plurality of drive features (fig. 4 depicts a screw with two drive features as hex recess 404 and additional slot 406).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the set screw of Lim to include the set screw drive features of Fruland because doing so would be a simple substitution of one known art element (the generic set screw of Lim) for another (the combination set screw of Fruland) to produce the predictable result of creating a combination screw with more than one drive interface for the purpose of increasing the ease of use by not requiring a singular driver to adjust or replace the set screw. 
Regarding claim 2, Lim further teaches wherein: the setscrew comprises a threaded body comprising (fig. 6 threaded shaft 60) a tip (fig. 6 free end 80) and a head surface opposite the tip (fig. 6 tool engagement face 62), and the plurality of drive features comprises a first drive feature, the first drive feature extending longitudinally from the head surface into the threaded body 
Regarding claim 3, the combination of Lim in view of Fruland disclose the implantable electronic device of claim 2, as presented above, and Fruland further discloses wherein the first drive feature is a hex socket (fig. 4 hex recess 404). 
Regarding claim 4, the combination of Lim in view of Fruland disclose the implantable electronic device of claim 2, as presented above, and Fruland further discloses wherein the plurality of drive features further comprises a second drive feature, the second drive feature being a slot extending from the head surface into the threaded body (fig. 4 slot 406). 
Regarding claim 5, the combination of Lim in view of Fruland disclose the implantable electronic device of claim 3, as presented above, and Fruland further discloses wherein the slot at least one of extends laterally beyond a lateral extent of the first drive feature or extends longitudinally beyond a longitudinal extent of the first drive feature (fig. 4: slot 406 extends laterally beyond the extent of hex socket 404).  
Regarding claims 8 and 9, the combination of Lim in view of Fruland disclose the implantable electronic device of claim 2, as presented above, and Fruland further discloses wherein: the first drive feature extends laterally to a first diameter (fig. 4 first drive feature slot 406 extends laterally to the edge of the screw (i.e. first diameter)), and the plurality of drive features further comprises a second drive feature extending longitudinally beyond the first drive feature (fig. 4 hex socket 404 extends longitudinally beyond the slot 404), the second drive feature extending laterally to a second diameter less than the first diameter (fig. 4 second drive feature hex socket has a smaller diameter the first drive feature slot); wherein the first drive feature and the second drive feature are different shaped sockets
Regarding claim 14, Lim teaches an implantable electronic device (Para [0006] “an implantable medical pulse generator for administering electrotherapy via an implantable medical lead having a lead connector end on a proximal end of the lead, the lead connector having a terminal”) comprising: 
a body defining a bore extending into the body (Para [0037] “the connector assembly or header 22 mounted along a top edge 26 of the unit” and  fig. 4 setscrew bores 50); 
a septum disposed within the bore (fig. 2 septum 54); and 
a setscrew threadedly movable within the bore (fig. 4 depicts set screw bore 50 for inserting the set screw 56 (i.e. from fig. 6) to help secure the lead within the connector assembly), 
the setscrew comprising: 
a threaded body (fig. 6 threaded shaft 60) comprising a tip (fig. 6 free end 80) and a head surface opposite the tip (fig. 6 tool engagement face 62); 
a first drive feature extending longitudinally from the head surface into the threaded body and shaped to engage with a first tool head (fig. 6 tool engagement feature 76), but does not explicitly disclose a second drive feature shaped to engage with a tool head different than the first tool head.
However, Fruland also discloses a first drive feature extending longitudinally from the head surface into the threated body and shaped to engage with a first tool as well as a second drive feature shaped to engage with a second tool head different than the first tool head
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the set screw of Lim to include the set screw drive features of Fruland because doing so would be a simple substitution of one known art element (the generic set screw of Lim) for another (the combination set screw of Fruland) to produce the predictable result of creating a screw with more than one drive interface for the purpose of increasing the ease of use by not requiring a singular driver to adjust or replace the set screw.
Regarding claim 17, the combination of Lim in view of Fruland disclose the implantable electronic device of claim 14, as presented above, and Fruland further discloses wherein: the second drive feature is in communication with the first drive feature, and the second drive feature at least one of extends laterally beyond a lateral extent of the first drive feature or extends longitudinally beyond a longitudinal extent of the first drive feature (fig. 4: slot 406 extends laterally beyond the extent of hex socket 404).  
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Fruland as applied to claim 2 (for claim 6) and to claim 14 (for claim 18) above, and further in view of Wengreen et al. (US Publication 2010/0275743 A1) herein after Wengreen.
Regarding claim 6, Lim in view of Fruland disclose the implantable electronic device of claim 2, but do not explicitly disclose wherein the plurality of drive features further comprises a second drive feature, the second drive feature being an exterior surface of an extension protruding from the head surface.
However, in a similar implantable medical device, Wengreen discloses wherein the plurality of drive features further comprises a second drive feature, the second drive feature being an exterior surface of an extension protruding from the head surface (fig. 6a and Para [0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implantable medical device of Lim in view of Fruland to have a second drive feature being an exterior surface of an extension protruding from the head surface as disclosed by Wengreen as a way to allow the set screw to quickly and securely engage with an external tool for replacement or removal (Wengreen Para [0043]). 
Regarding claim 18, Lim in view of Fruland disclose the implantable electronic device of claim 14, but do not explicitly disclose the second drive feature is an exterior surface of an extension protruding from the head surface.
However, Wengreen discloses an exterior surface of an extension protruding from the head surface (fig. 6a and Para [0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implantable medical device of Lim in view of Fruland to have a second drive feature being an exterior surface of an extension protruding from the head surface as disclosed by Wengreen as a way to allow the set screw to quickly and securely engage with an external tool for replacement or removal (Wengreen Para [0043]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Fruland and Wengreen as applied to claim 6 above, and further in view of Biscup (US Publication 2005/0059972 A1).
Regarding claim 7, Lim in view of Fruland and Wengreen disclose the implantable electronic device of claim 6, but do not explicitly disclose wherein the exterior surface of the extension is hexagonal.
However, Biscup discloses, in the field of screw composition, wherein the exterior surface of the extension is hexagonal (fig. 2 depicts a hexagonal surface protrusion as head 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable electronic device of Lim in view of Fruland and Wengreen to further specify that the exterior surface of the extension is hexagonal as disclosed by Biscup because doing such a modification would allow for an exterior portion of the screw to be quickly and securely grabbed by a wrench or tool either during insertion of removal of the setscrew. Additionally, it would have been an obvious modification of design choice because Wengreen states in Para [0051] that “set screw head can be…any other suitable shape”. Thus, the design choice of a hexagon would not impact the intended use of for the set screw. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Fruland as applied to claim 9 above, and further in view of Landes et al. (US Publication 2008/0034930 A1) herein after Landes.
Regarding claim 10, Lim in view of Fruland disclose the implantable electronic device of claim 9, and Fruland further discloses wherein the first drive feature is a hex socket
However, Landes discloses, in the field of screw head features, the second drive feature is a triangular socket (fig. 1 depicts the use of triangular drive features for a screw head).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implantable electronic device of Lim in view of Fruland to have the second drive feature be a triangular socket as disclosed by Landes as a way to provide a driver interface that is non-slip to minimize the chances of inadvertently stripping the screw head or damaging another portion of the implantable electronic device during either insertion or removal. 
 Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Fruland as applied to claim 8 above, and further in view of Thompson (US Patent 3,044,584).
Regarding claims 11 and 12, Lim in view of Fruland disclose the implantable electronic device of claim 8, and Lim further teaches wherein the threaded body of the setscrew has a thread wherein the thread is a first thread (fig. 6 threaded shaft 60), but do not explicitly disclose the second drive feature comprises a helical projection having a direction opposite the thread and the helical projection is a second thread.
However, in the field of screw assembly, Thompson discloses a screw that can be engaged at any point along its length by an appropriate tool (Col. 1 lines 40-45 and fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set screw of implantable electronic device of Lim in view of Fruland to include a screw that can be engaged at any point along its length as shown by Thompson as a way to allow for removal or adjustment of the . 
Claim 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Fruland as applied to claim 1 (for claim 13) and to claim 14 (for claims 15 and 16) above, and further in view of Zhao et al. (US Publication 2005/0131483 A1) herein after Zhao.
Regarding claim 13, Lim in view of Fruland disclose the implantable electronic device of claim 1, and Lim further teaches a septum disposed within the header connector assembly (fig. 2 septum 54), and a spacer comprising a spacer body defining a spacer opening (O-ring 70 and protrusions 74 which includes a hollow spacer opening), but do not explicitly disclose the spacer disposed between the septum and the setscrew, wherein: the septum and spacer opening are aligned to allow insertion of a tool through the septum and spacer opening to access the set screw.
However, Zhao discloses a similar implantable electronic device with a header assembly and a bore for a header setscrew and septum that is disposed above the set screw to provide a 
    PNG
    media_image1.png
    489
    538
    media_image1.png
    Greyscale
set screw and the septum (referred to by Zhao as a penetrable grommet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implantable electronic device of Lim in view of Fruland to include the cavity between the set screw and the penetrable grommet and to include the O-ring of Lim at the location of the cavity thereby aligning the septum and the spacer opening to allow insertion of a tool through the septum and spacer opening to access the setscrew because doing so would provide the advantage of preventing the set screw from rotating within the setscrew portion of the bore as well as preventing the top of the screw from damaging the bottom of the penetrable grommet. 
Regarding claim 15, Lim in view of Fruland disclose the implantable electronic device of claim 14, and Lim further teaches a spacer disposed in the bore defining a spacer opening (fig. 9 O-ring 70 with protrusions 74 which includes hollow space opening), but do not explicitly 

    PNG
    media_image1.png
    489
    538
    media_image1.png
    Greyscale
 However, Zhao discloses a similar implantable electronic device with a header assembly and a bore for a header setscrew and septum (referred to by Zhao as a penetrable grommet) that is disposed above the set screw to provide a seal to prevent fluid migration. Fig. 4 of Zhou as presented below depicts a cavity between the set screw and the septum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implantable electronic device of Lim in view of Fruland to include the cavity between the set screw and the penetrable grommet and to include the O-ring of Lim at the location of the cavity of Zhou thereby aligning the septum and the spacer opening to allow insertion of a tool through the septum and spacer 

    PNG
    media_image2.png
    509
    619
    media_image2.png
    Greyscale
Regarding claim 16, Lim in view of Fruland and Zhao disclose the implantable electronic device of claim 15 and Zhou further discloses wherein: the bore comprises a counterbore portion having a first diameter and a threaded bore portion having a second diameter less than the first diameter (Annotated figure 4 below depicting the bore with counterbore portion having a greater diameter than the threaded bore), each of the septum and spacer are disposed within the counterbore portion (Annotated fig. 4 below depicting the counterbore area that includes the location of the penetrable grommet and the spacer as combined for claim 15 above), and the setscrew is disposed within the threaded bore portion (fig. 4 depicts setscrew 160 in side grommet aperture 136).  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Lim.
Regarding claims 19 and 20, Zhao teaches an implantable electronic device (fig. 1 IPG 100) comprising: 
a header defining a bore (fig. 2 connector header 106 with bore as defined by “a cavity within the pre-formed header body 110 is exposed for view though the grommet aperture 136” in Para [0071]); 
a septum disposed within the bore (fig. 4 penetrable grommet 180); 
a setscrew disposed within the bore (fig. 4 depicts setscrew 160 in side grommet aperture 136), and a cavity between the grommet and the setscrew (as shown in the annotated fig. 4 below);
 wherein: the bore comprises a counterbore portion having a first diameter and a threaded bore portion having a second diameter less than the first diameter (Annotated figure 4 below depicting the bore with counterbore portion having a greater diameter than the threaded bore), and the setscrew engages the threaded bore portion (See annotated figure 4 below depicting the set screw engaged in the threaded bore portion); the septum is configured to provide a seal when the tool is not inserted through the septum (Para [0017] “A slit is typically formed through the grommet extending between the inner and outer end walls so that a hex wrench can be passed from the outer end wall through the pre-formed slit to engage the setscrew socket and rotate the setscrew. The pre-formed slit is expected to reseal and prevent fluid migration there through after the setscrew is withdrawn due to the soft pliant nature of the silicone rubber”), but does not explicitly disclose a spacer disposed within the bore between 
    PNG
    media_image2.png
    509
    619
    media_image2.png
    Greyscale
spacer hole.
However, Lim discloses a spacer disposed within the bore (fig. 9 O-ring 70 with protrusions 74), the spacer comprising a spacer body defining a spacer hole (fig. 9 O-ring has a body and a hole),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the implantable electronic device of Zhao to include the spacer (i.e. O-ring) of Lim in the cavity created between the septum/grommet and the set screw 
Furthermore, as shown above in the combination would necessarily result in the septum/grommet and the spacer disposed in the counterbore portion (see annotated fig. 4 above). The septum and spacer hole would also then be aligned to allow insertion of a tool through the septum/grommet to access the setscrew.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,308,313 pertains to a header assembly for coupling a medical electrical lead to a medical stimulating device.
US Patent Publication 2015/0018877 A1 pertains to an implantable medical device with a core and plug to provide a fluid seal for the device.
US Patent Publication 2011/0098763 A1 pertains to an implantable medical device with set screws for holding the proximal lead ends in the header of the implantable medical device. 
US Patent 2,833,325 pertains to screws with multiple drive features.
US Patent 4,822,223 pertains to a wood insert screw with a threaded outside and threaded inside for inserting and removing a screw. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792